Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Mahan (#56565) on 9/20/21.
The application has been amended as follows: 

Regarding Independent Claim 1, 
Final Line: Replace “index.” with “index; wherein the instruction set executable to determine the first quality index based upon the plurality of first charge parameters comprises the instruction set executable to determine a first open circuit time quality index associated with the first plurality of the electrical parameters during a first rested state, a first low current quality index associated with the first plurality of the electrical parameters during the low current state, and a first charge complete event quality index associated with the first plurality of the electrical parameters at the charge complete event; and select a first maximum of the first open circuit time quality index, the first low current quality index, and the first charge complete event quality index as the first quality index.”

Claim 3, Cancel Claim 3.


Regarding Independent Claim 10,
Final Line: Replace “index.” with “index; 
determining the first quality index based upon the plurality of first charge parameters comprises determining a first open circuit time quality index associated with the first plurality of the electrical parameters during a first rested state, a first low current quality index associated with the first plurality of the electrical parameters during a first low current state, and a first charge complete event quality index associated with the first plurality of the electrical parameters at a first charge complete event; and selecting a first maximum of the first open circuit time quality index, the first low current quality index, and the first charge complete event quality index as the first quality index; and
determining the second quality index based upon the plurality of second charge parameters comprises determining a second open circuit time quality index associated with the second plurality of the electrical parameters during a second rested state, a second low current quality index associated with the second plurality of the electrical parameters during a second low current state, and a second charge complete event quality index associated with the second plurality of the electrical parameters at a second charge complete event; and selecting a second maximum of the second open circuit time quality index, the second low current quality index, and the second charge complete event quality index as the second quality index.”



Regarding Independent Claim 13,
Final Line: Replace “threshold.” with “threshold; wherein the instruction set executable to determine the second quality index based upon the plurality of second charge parameters comprises the instruction set executable to determine an open circuit time quality index associated with the second plurality of the electrical parameters during a rested state, a low current quality index associated with the second plurality of the electrical parameters during the low current state, and a charge complete event quality index associated with the second plurality of the electrical parameters at the charge complete event; and select a maximum of the open circuit time quality index, the low current quality index, and the charge complete event quality index as the second quality index.”
Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a system comprising: a battery including a plurality of cells; a plurality of sensors coupled to the plurality of cells, wherein the plurality of sensors are arranged to determine electrical parameters associated with the plurality of cells; a cell charge balancing system coupled to the plurality of cells, wherein the cell charge balancing system is arranged to control an amount of energy stored in each of the plurality of cells; and a battery controller in communication with the plurality of sensors and the cell charge balancing system, the battery controller including an instruction set, the instruction set executable to: determine, at a first timepoint, a first plurality of the electrical parameters associated with respective ones of the plurality of cells, determine a plurality of first charge prior art fails to disclose the further inclusion of the combination of wherein the instruction set executable to determine the first quality index based upon the plurality of first charge parameters comprises the instruction set executable to determine a first open circuit time quality index associated with the first plurality of the electrical parameters during a first rested state, a first low current quality index associated with the first plurality of the electrical parameters during the low current state, and a first charge complete event quality index associated with the first plurality of the electrical parameters at the charge complete event; and select a first maximum of the first open circuit time quality index, the first low current quality index, and the first charge complete event quality index as the first quality index.
Regarding Independent Claim 10, the prior art discloses a method for charge balancing a multi-cell battery, comprising: determining, at a first timepoint, a first plurality of electrical parameters associated with respective ones of a plurality of cells of the multi-cell battery; prior art fails to disclose the further inclusion of the combination of determining the first quality index based upon the plurality of first charge parameters comprises determining a first open circuit time quality index associated with the first plurality of the electrical parameters during a first rested state, a first low current quality index associated with the first plurality of the electrical parameters during a first low current state, and a first charge complete event quality index associated with the first plurality of the electrical parameters at a first charge complete event; and selecting a first maximum of the first open circuit time quality index, the first low current quality index, and the first charge complete event quality index as the first quality index; and determining the second quality index based upon the plurality of second charge parameters comprises determining a second open circuit time quality index associated with the second plurality of the electrical parameters during a second rested state, a second low current quality index associated with the 
Regarding Independent Claim 13, the prior art discloses a system comprising: a battery including a plurality of cells; a plurality of sensors coupled to the plurality of cells, wherein each of the sensors is arranged to determine electrical parameters associated with a respective one of the plurality of cells; a cell charge balancing system coupled to the plurality of cells, wherein the cell charge balancing system is arranged to control an amount of energy stored in each of the plurality of cells; and a battery controller in communication with the plurality of sensors and the cell charge balancing system, the battery controller including an instruction set, the instruction set executable to: determine, at a first timepoint, a first quality index based upon a plurality of first charge parameters associated with the plurality of cells that are based upon a respective first plurality of the electrical parameters, determine, at a second timepoint subsequent to the first timepoint, a second quality index based upon a plurality of second charge parameters associated with the plurality of cells that are based upon a respective second plurality of the electrical parameters, determine a cell spread based upon the plurality of second charge parameters associated with the plurality of cells that are based upon the second plurality of the electrical parameters; determine a cell spread threshold based upon the second quality index; and execute a cell charge balancing routine to control the cell charge balancing system based upon the second quality index only when: the second quality index is greater than the first quality index, and the cell spread is greater than the cell spread threshold; the prior art fails to disclose the further inclusion of the combination of wherein the instruction set executable to determine the second quality index based upon the plurality of second charge parameters comprises the instruction set executable to determine an open circuit time quality index associated with the second plurality of the electrical parameters during a rested state, a low current quality index associated with the second plurality of the electrical parameters during the low current state, and a charge complete event quality index associated with the second plurality of the electrical parameters at the charge complete event; and select a maximum of the open circuit time quality index, the low current quality index, and the charge complete event quality index as the second quality index.
Dependent Claims 2, 4-9, 11, 12, and 14-18 are allowed for their dependence upon allowed independent Claims 1, 10, and 13. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859